Title: From Thomas Jefferson to George Jefferson, [12] February 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Feb. [12.] 1800.

Your’s of the 5th. is this moment come to hand. I learn from home that 69. faggots of rod were sent from thence. I hope they will be safely delivered to you, as it would be very inconvenient to me to advance cash in lieu of them.
I have written 4. different letters to mr Eppes & my daughter, by post to Petersburg, and not one has been recieved. I therefore take the liberty of inclosing one under your cover and praying you to find a safe conveyance for it. it will be notice for them to have enquiry made at the Petersburg post office for the others, & for future letters.
I am Dear Sir Your affectionate friend

Th: Jefferson

